DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Note
	Claims filed on 03/08/2021 after Final Rejection are entered.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Gall C. Gotfried on 03/10/2021. The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.
Please amend the following claim as follows:
	For claim 41, the claim limitation “a patient” has been amended to read –the subject--.

Reason for Allowance

Claims 24-47 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the claims 24, 42 and 43 individually when all the limitations are taken as a whole.
Regarding claim 24, none of the prior arts in record teach or fairly well suggest and discloses a computer-implemented method for generating four-dimensional imaging representative of a physiologic cycle of a subject, the method comprising: generating two or more 2D projection images, the 2D projection images comprising projection images representative of different projection angles using imaging information obtained via nuclear magnetic resonance projection imaging, wherein generating the two or more 2D projection images comprises at least one of acquiring a 2D MR imaging slice perpendicular to a projection angle without requiring a slice selection gradient or acquiring the 2D MR image slice using the slice using the slice selection gradient that defines a slice having a depth that encompasses a radiation therapy target extent in a dimensional parallel to the projection angle, constructing 3D images using binned 2D images; and constructing the 4D imaging information, comprising aggregating the 3D images, in combination with the other features recited in claim 24. 
Regarding claim 42, none of the prior arts in record teach or fairly well suggest and discloses a computer-implemented method for generating four-dimensional imaging representative of a physiologic cycle of a subject, the method comprising: generating two or more 2D projection images, the 2D projection images comprising projection images representative of different projection angles using imaging information obtained via nuclear magnetic resonance projection imaging, wherein generating the two or more 2D projection images comprises at least one of acquiring a 2D MR imaging slice perpendicular to a projection angle without requiring a slice selection gradient or acquiring the 2D MR image slice using the slice using the slice selection gradient that defines a slice having a depth that encompasses a radiation therapy target extent in a dimensional parallel to the projection angle, constructing 3D images using binned 2D images; and constructing the 4D imaging information, comprising aggregating the 3D images, in combination with the other features recited in claim 42. 
Regarding claim 43, none of the prior arts in record teach or fairly well suggest and discloses an imaging system, comprising: generating two or more 2D projection images, the 2D projection images comprising projection images representative of different projection angles using imaging information obtained via nuclear magnetic resonance projection imaging, wherein generating the two or more 2D projection images comprises at least one of acquiring a 2D MR imaging slice perpendicular to a projection angle without requiring a slice selection gradient or acquiring the 2D MR image slice using the slice using the slice selection gradient that defines a slice having a depth that encompasses a radiation therapy target extent in a dimensional parallel to the projection angle, constructing 3D images using binned 2D images; and constructing the 4D imaging information, comprising aggregating the 3D images, in combination with the other features recited in claim 43. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793                                                                                                                                                                                                        

/Oommen Jacob/Primary Examiner, Art Unit 3793